DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1 and dependent claims 3-16, the examiner found no reference in the prior art that disclosed or rendered obvious a radiation imaging apparatus comprising: 
a controller, configured to decide a noise amount included in a first image signal based on an image signal of a predetermined region of the first image signal in a first imaging, decide a radiation irradiation condition of a second imaging in accordance with the noise amount, and perform the second imaging under the decided radiation irradiation condition and including all imitations recited in independent claim 1.
As per claim 17, the examiner found no reference in the prior art that disclosed or rendered obvious a method comprising the step(s) of: generating an energy subtraction image using a first and second image signals, wherein a noise amount included in the first image signal is decided based on an image signal of a predetermined region of the first image signal in the first imaging, a radiation irradiation condition of a second imaging is decided in accordance with the noise amount, and the second imaging is performed under the decided radiation irradiation condition and including all imitations recited in independent claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496.  The examiner can normally be reached on M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884